This was an order PER curiam May 28, 1892, refusing a motion for continuance, and dismissing the appeal for want of prosecution, the court saying:
It is true, this is a motion addressed to the discretion of the *606court; but this discretion is not a mere capricious one, but is a discretion having regard to the due and efficient administration of justice. One of the crying evils of the day is the tardy and unwarranted delay in the administration of justice, especially in criminal cases. To prevent such delinquencies, the court has framed rules, and it is our duty to administer them. In this case it appears that the case was settled by the Circuit Judge on the 16th of February, 1892, more than three months ago. The solicitor, in accepting service of the proposed “Case” January 22nd, 1892, gave notice in writing that “no further agreement will be made — the ‘Case’ must be perfected, as required by the rules of the court.” When the case was called for a hearing on the 2oth inst., the Briefs had not been filed, though over three months had elapsed. The solicitor then moved to dismiss the appeal for want of prosecution, which motion was suspended and the appellant was allowed until to-day to prepare his “Case” for hearing; and now he is still unprepared. The court is unanimously of opinion that there is no excuse for the delay. Motion to continue refused, and motion to dismiss appeal for want of prosecution granted.
No. 2962.
Thereupon this same appellant filed his petition to have the said appeal reinstated, and for further time within which to perfect his appeal. Upon this petition the following order was passed per curiam June 14, 1892:
This is a motion to reinstate an appeal heretotofore dismissed by the order of this court, and. is therefore in the nature of a petition for rehearing. We are unable to discover that this court committed any error in granting the previous order; and we are unable to perceive that the showing made upon the hearing of this motion is substantially different from that heretofore made. It is therefore ordered, that the motion be refused, and that the stay of the remittitur heretofore granted be and the same is hereby revoked. It is further ordered, that the clerk of this court do, without further delay, send' down the remittitur to the Circuit Court of General Sessions for Barnwell County.
Note. — This case of State v. McFail has been taken to the Supreme Court of the United States under writ of error granted by Mr. Justice Lamar of that court, on August 10, 1892.